Citation Nr: 0947952	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to 
November 1967 and from January 1968 to February 1971.  He 
died in November 2001.  The appellant is the Veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Jurisdiction of the appellant's 
claim was subsequently transferred to the RO in Huntington, 
West Virginia.  This issue was previously before the Board in 
March 2006 and was remanded for further development.  
  
In connection with this appeal, the appellant testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in January 2006; a transcript of that hearing is 
associated with the claims file.    


FINDING OF FACT

Resolving all doubt in favor of the appellant, the cause of 
the Veteran's death is due, at least in part, to VA-
prescribed medications he received for treatment of his 
service-connected mental illness and his inconsistent and/or 
inappropriate dosing of such medications resulting in the not 
reasonably foreseeable event of fatal acute pancreatitis.


CONCLUSION OF LAW

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant DIC benefits herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing 
regulations.  

At her January 2006 Board hearing and in documents of record, 
the appellant contends that the Veteran's death was caused, 
at least in part, by improper VA care.  Specifically, she 
alleges that, as he was service-connected at the 100 percent 
rate for bipolar disorder and rated as incompetent, the 
medications prescribed for such mental disorder or the 
mismanagement of such medications resulted in his fatal 
pancreatitis and death.  

The law provides DIC for the spouse of a Veteran who dies 
from a service-connected disability.  38 U.S.C.A. § 1310.  
DIC under 38 U.S.C.A. 
§ 1151 shall be awarded for a qualifying death of a Veteran 
if such death was not the result of the Veteran's willful 
misconduct and was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran and 
the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
treatment, or was an event that was not reasonably 
foreseeable.  See also 38 C.F.R. 
§ 3.361.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's death certificate reflects that he died in 
November 2001 and the immediate cause of his death in was 
septic and hemorrhagic shock due to or as a consequence of 
acute hemorrhagic pancreatitis.  Additionally, an autopsy 
report reflects that the Veteran's final anatomic diagnoses 
included acute pancreatitis, acute ischemic enterocolitis 
with extensive hemorrhage into intestinal lumen, extensive 
hepatic centrilobular necrosis, renal acute tubular necrosis, 
focal pulmonary intra-alveolar hemorrhage, pleural effusions, 
left ventricular hypertrophy, and atrophy of the right kidney 
(chronic end-stage kidney).

Records reflect that, during the Veteran's lifetime, he was 
service-connected for bipolar disorder, evaluated as 100 
percent disabling from January 11, 1993, and dyskinseia, 
evaluated as 30 percent disabling from January 30, 1995.  The 
Veteran was also adjudicated as incompetent from December 1, 
2000. 

VA treatment records show that the Veteran was being treated 
for various psychiatric diagnoses, to include service-
connected bipolar disorder and nonservice-connected 
schizoaffective disorder and depression.  Such records also 
show that the Veteran was prescribed, among other 
medications, lithium, Valproic Acid, Haldol, and Gabapentin.  
Additionally, in October 2001, it was noted that the Veteran 
was non-compliant with his medications, which was observed to 
have been an ongoing problem and, in early November 2001, the 
Veteran's psychologist advised him on better medication 
management as he appeared to be slightly overmedicated.  

Records from Adena Hospital reflect that the Veteran 
presented to the emergency room as unresponsive in mid-
November 2001.  It was noted that the Veteran had broken his 
ankle a week previously and was started on Vicodin for the 
pain by the same facility.  Such records show that the 
Veteran was currently on Divalproez, Lorazapam, Olanzapine, 
Gabapentin, and Clonazepam.  He was diagnosed with 
overmedication with positive opiods on a toxicology screen.  
The Veteran was subsequently transferred to Grant/Riverside 
Methodist Hospital where he died.

In a March 2003 VA opinion, a VA physician determined that 
there was no relationship between any VA hospital or medical 
care and the cause of death of the Veteran.  The physician 
noted that the Veteran's cause of death was listed as septic 
and hemorrhagic shock.  He further noted that acute 
pancreatitis was also listed.  The VA physician stated that 
the Veteran had developed a dissiminated infection to several 
body organs from the primary pancreatitis.  Such overwhelming 
infection led to disseminated intravascular coagulation, 
which led to derangement in his clotting mechanism, which led 
to bleeding from several sites and, eventually, to 
hemorrhagic shock.  The VA physician concluded that the 
infectious process which led to the Veteran's demise was 
acute and not in any way related to or the result of his VA 
care.

In a September 2006 opinion, another VA physician reviewed 
the file and noted the Veteran's relevant history.  He also 
reviewed relevant medical literature as pertinent to the 
Veteran's prescribed medications and subsequent side effects.  
Thereafter, the VA physician determined that the narcotics 
which the Veteran had been prescribed were provided to him by 
the Adena Hospital, rather than VA.  He opined that it was at 
least as likely as not that the primary cause of the 
Veteran's hemorrhagic pancreatitis was the narcotics ordered 
and the overdose of such taken by the Veteran that caused 
spasm of the sphincter of Oddi and secondary hemorrhagic 
pancreatitis.  He further concluded that it was less likely 
as not that the Veteran's acute hemorrhagic pancreatitis that 
caused his death resulted from any treatment by VA, to 
include prescription medication, including carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance on the part of VA, or any event not 
reasonably foreseeable.  

In a December 2008 Veterans Health Administration (VHA) 
opinion, two VA physicians and a physician's assistant noted 
the Veteran's relevant medical history, to include the 
findings noted on the autopsy, which they indicated were 
consistent with the complications of acute hemorrhagic 
pancreatitis usually noted as systemic organ failure, septic 
shock, acute renal failure, disseminated intravascular 
coagulation, and peripheral vascular collapse.  The VA 
treatment providers noted that the cause of such calamities 
was toxic enzymes, cytokines, or other vascular mediators.  
It was also observed that, based on the autopsy report, the 
Veteran's symptomatology from the acute pancreatitis was 
severe and resulted in death.  The VA treatment providers 
determined that the medication regimes prescribed by VA 
personnel appeared to be appropriate with appropriate dosages 
for treating patients with the Veteran's condition.  

Additionally, the VA treatment providers observed that the 
evidence showed that Vicodin was prescribed by an outside 
hospital and not by any VA Medical Center.  It was further 
noted that the Veteran's other active medications upon 
admission to Adena Hospital were Valproic Acid, Gabapentin, 
Olanzapine, Lorazapam, and Clonazepam.  Thereafter, it was 
reported that the Veteran was transferred to Grant/Riverside 
Methodist Hospital where he ultimately died due to acute 
pancreatitis.  

It was further noted that one could cite to several articles 
and the Physician's Desk Reference as to the possibility of 
Valproic Acid and Gabapentin causing acute pancreatitis.  
Vicodin was also noted to be cited, albeit controversially, 
as possibly causing acute pancreatitis.  Additionally, the VA 
treatment providers indicated that the Veteran's history, as 
stated in his medical file, of alcohol abuse and recurring 
episodes of stopping and/or inappropriately taking his 
medications, could have been causative, alone or in 
conjunction with each other.  

In summary, the VA treatment providers stated that the cause 
of the Veteran's death was found to be directly related to 
the development of acute pancreatitis associated E. coli 
septicemia with subsequent complications.  They further 
indicated that the cause of the acute pancreatitis was 
unclear in nature; however, a review of the Veteran's history 
provided multiple possibilities: alcohol abuse, medications 
he received for treatment of his mental illness(es), his 
inconsistent and/or inappropriate dosing of medications, 
idiopathic causes, and/or any combination of such factors.  
The VA treatment providers found that it could not be 
determined which of these factors contributed to the acute 
pancreatitis and which were only coincidence.  They therefore 
concluded that the development of the fatal acute 
pancreatitis seemed to be the result of an event not 
reasonably foreseeable.  

While the medical opinions of record uniformly find that the 
cause of the Veteran's death was not due to the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing 
treatment, there are conflicting opinions regarding whether 
the cause of the Veteran's death was the result of an event 
not reasonably foreseeable.  In this regard, the September 
2006 VA physician opined in the negative while the December 
2008 VHA opinion determined that, while the cause of the 
Veteran's fatal acute pancreatitis was not clear, it could 
have been due to, at least in part, medications the Veteran 
received for treatment of his mental illness(es), which 
include his service-connected bipolar disorder, and his 
inconsistent and/or inappropriate dosing of medication.  In 
support of such statement, the VA treatment providers cited 
medical literature noting the possibility of Valproic Acid 
and Gabapentin, two VA-prescribed medications, causing acute 
pancreatitis.  Moreover, the VHA opinion concluded that such 
resulted in the not reasonably foreseeable event of fatal 
acute pancreatitis.  






	(CONTINUED ON NEXT PAGE)


Therefore, the Board will resolve all doubt in favor of the 
appellant and find that entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. 
§§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361; Gilbert, supra.


ORDER

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
is granted.



____________________________________________
 C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


